Filed 6/18/14 P. v. Alford CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060237

v.                                                                       (Super.Ct.No. RIF1312563)

KENNETH DWAYNE ALFORD,                                                   OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a negotiated plea agreement, defendant and appellant Kenneth

Dwayne Alford pled guilty to grand theft of access card information (Pen. Code, § 484e,




                                                             1
subd. (d))1 and admitted that he had suffered a prior strike conviction (§§ 667, subds. (c)

& (e)(1), 1170.12, subd. (c)(1)). In return, the remaining allegations were dismissed and

defendant was sentenced to a stipulated term of 32 months in state prison with credit for

time served. Defendant appeals from the judgment, challenging the sentence or other

matters occurring after the plea. We find no error and affirm.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND

       On October 30, 2013, defendant had credit cards or other types of access cards

belonging to another person, and wanted to use those cards for his benefit.

       On November 1, 2013, a complaint was filed charging defendant with felony

unlawfully acquiring and retaining access card account information belonging to another

person with the intent to fraudulently use them (§ 484e, subd. (d); count 1); misdemeanor

being under the influence of a controlled substance (Health & Saf. Code, § 11550;

count 2); and misdemeanor possession of drug paraphernalia (Health & Saf. Code,

§ 11364.1; count 3). The complaint further alleged that defendant had sustained two

prior prison terms (§ 667.5, subd. (b)) and one prior strike conviction (§§ 667, subds. (c)

& (e)(1), 1170.12, subd. (c)(1)). The complaint further alleged that defendant had

violated the terms and conditions of his probation in case No. SWM1301772.

       On November 15, 2013, pursuant to a negotiated plea agreement, defendant pled

guilty to count 1 and admitted the prior strike allegation. In return, the remaining charges

       1   All future statutory references are to the Penal Code unless otherwise stated.


                                              2
and enhancement allegations would be dismissed and defendant would be sentenced to a

stipulated term of 32 months in state prison with credit for time served. After examining

defendant, the trial court found that defendant knowingly and intelligently waived his

rights; that defendant understood the nature of the charges and the consequences of the

plea; and that there was a factual basis for his plea. Defendant was thereafter

immediately sentenced in accordance with his plea agreement and awarded a total of

33 days of credit for time served.

       On December 6, 2013, defendant filed a notice of appeal, challenging the sentence

or other matters occurring after the plea.

                                             II

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.



                                             3
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.
We concur:



RICHLI
                       J.



MILLER
                       J.




                                      4